 Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 1 of 13 PAGEID #: 89




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


KASANA COCKRELL, on behalf of herself
  and others similarly situated, et al.,      :      CASE NO.: 21cv-346

                    Plaintiffs,               :      JUDGE MORRISON

      v.                                      :      MAGISTRATE JOLSON

SPRING HOME HEALTH CARE LLC,
                                              :
                    Defendant.

                                  OPINION & ORDER

      Named Plaintiff Kasana Cockrell brought this suit as a collective action

under the Fair Labor Standards Act of 1938, 29 U.S.C. § § 201, et seq., as

amended (“FLSA”), and as a Rule 23 class action under Ohio’s wage and hour laws.

(ECF No. 1.) The matter is before the Court for consideration of Plaintiff’s Pre-

Discovery Motion for Conditional Certification and Court-Authorized Notice. (ECF

No. 4.) Defendant Spring Home Health Care, LLC has opposed the Motion (ECF No.

7), and Plaintiff has filed her reply (ECF No. 8.) The Court GRANTS Ms. Cockrell’s

Motion.

I.     BACKGROUND

      The following facts are drawn from Named Plaintiff’s Complaint (ECF No. 1)

and the declaration filed in support of her Motion (ECF No. 4-1).

      Defendant is a provider of in-home healthcare services, employing home

health aides as well as nurses, physical therapists, occupational therapists, and
 Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 2 of 13 PAGEID #: 90




speech pathologists (collectively referred to as “in-home health care employees”).

(ECF No. 1, ¶¶ 9, 10.) Defendant employed Ms. Cockrell from approximately August

2019 through February 2021 as a home health aide. (ECF No. 1, ¶¶ 5, 7; ECF No.

4-1, ¶ 12; ECF No. 7, PageID 68; ECF No. 71, PageID 76.) Ms. Cockrell only had one

client for Defendant. (ECF No. 4-1, ¶ 9, Cockrell Decl.)

      Ms. Cockrell alleges that Defendant paid her an artificially low regular rate

to avoid paying the full time-and-one-half required for all hours worked over 40

under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq. and

corresponding Ohio law. (ECF No. 1, ¶¶ 49, 54, 62-63.) According to the paystub

provided by Ms. Cockrell, she was paid a standard hourly rate of $8.70 and an

overtime rate of $13.05. (ECF No. 4-1.) Ms. Cockrell alleges that her actual

standard hourly rate was $12.00, and that Defendant “supplemented” the wages

paid at $8.70 an hour “with a ‘mileage’ payment that would bring the total pay up to

[$12.00 an hour].” (ECF No. 1, ¶¶ 23, 24.) Ms. Cockrell’s submitted paystub reflects

a payment of $264.00 for “Documenting, Mileage,” even though she did not have any

“documenting” or “mileage” charges. (ECF No. 1, ¶ 24; ECF No. 4-1, PageID 59.)

      Additionally, Ms. Cockrell alleges that on some occasions she was not paid for

her overtime at all. (ECF No. 1, ¶ 26.)

      Ms. Cockrell is aware that Defendant’s policy and practices applied to other

in-home health care employees. (ECF No. 4-1, ¶ 14.) She also states that these are

companywide pay policies and practices applying to all home health employees. (Id.)

Defendant’s home health employees regularly worked 40 or more hours per



                                          2
 Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 3 of 13 PAGEID #: 91




workweek but were undercompensated and not paid for all hours worked. (Id., ¶¶ 5,

15).

       Ms. Cockrell filed her Complaint, setting forth five causes of action, (ECF No.

1), before moving for conditional certification and court-authorized notice. (ECF No.

4).

II.    STANDARD OF REVIEW

       The FLSA requires employers to pay their employees “a wage consistent with

the minimum wage . . . and instructs employers to pay employees overtime

compensation, which must be no less than one-and-one-half times the regular rate

of pay, if the employee works more than forty hours in a week.” Keller v. Miri

Microsystems LLC, 781 F.3d 799, 806 (6th Cir. 2015) (internal citations and

quotations omitted). “‘Congress passed the FLSA with broad remedial intent’ to

address ‘unfair method[s] of competition in commerce’ that cause ‘labor conditions

detrimental to the maintenance of the minimum standard of living necessary for

health, efficiency, and general well-being of workers.’” Monroe v. FTS USA, LLC,

860 F.3d 389, 396 (6th Cir. 2017) (quoting Keller, 781 F.3d at 806). To further that

goal, § 216(b) provides:

       Any employer who violates the provisions of [29 U.S.C. §§ 206 or 207]
       shall be liable to the employee or employees affected in the amount of
       their unpaid minimum wages, or their unpaid overtime compensation,
       as the case may be, and in an additional equal amount as liquidated
       damages. . . . An action to recover the liability prescribed in the
       preceding sentences may be maintained against any employer
       (including a public agency) in any Federal or State court of competent
       jurisdiction by any one or more employees for and in behalf of himself or
       themselves and other employees similarly situated.



                                          3
 Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 4 of 13 PAGEID #: 92




“The lead plaintiff bears the burden of showing that the proposed class members are

similarly situated to the lead plaintiff.” Casarez v. Producers Serv. Corp., No. 2:17-

cv-1086, 2018 U.S. Dist. LEXIS 88370, at *4 (S.D. Ohio May 25, 2018) (Sargus, J.).

       The Court uses a two-step analysis to determine whether plaintiff has met

her burden to establish that she is similarly situated to the putative collective

action members. Myers v. Marietta Mem’l Hosp., 201 F. Supp. 3d 884, 890 (S.D.

Ohio 2016) (Marbley, J.). The first step, conditional certification, is conducted at the

beginning of the discovery process. In keeping with the FLSA’s remedial purpose,

“the standard at the first step is ‘fairly lenient . . . and typically results in

conditional certification of a representative class.’” Id. (quoting Comer v. Walmart

Stores, Inc., 454 F.3d 544, 547 (6th Cir. 2006)). As a result, “the plaintiffs need only

make a ‘modest factual showing’ that they are similarly situated to proposed class

members.” Id. (quoting Comer, 454 F.3d at 547).

       Neither the FLSA nor the Sixth Circuit define “similarly situated.” Id. (citing

O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 584 (6th Cir. 2009), abrogated on

other grounds by Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016)). But

this Court has held that plaintiffs are similarly situated “‘when they suffer from a

single, FLSA-violating policy, and when proof of that policy or of conduct in

conformity with that policy proves a violation as to all the plaintiffs.’” Id. (quoting

O’Brien, 575 F.3d at 585). See also Slaughter v. RMLS Hop Ohio, L.L.C., No. 2:19-

cv-3812, 2020 U.S. Dist. LEXIS 69772, at *6 (S.D. Ohio Apr. 21, 2020) (Sargus, J.).

Courts generally consider “‘whether potential plaintiffs were identified; whether



                                             4
 Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 5 of 13 PAGEID #: 93




affidavits of potential plaintiffs were submitted; and whether evidence of a

widespread . . . plan was submitted.’” Smyers v. Ohio Mulch Supply, Inc., No. 2:17-

cv-1110, 2019 U.S. Dist. LEXIS 1815, at *5 (S.D. Ohio Jan. 4, 2019) (Marbley, J.)

(quoting Castillo v. Morales, Inc., 302 F.R.D. 480, 486 (S.D. Ohio Sept. 4, 2014)).

However, the named plaintiff need not show a “unified policy” of violations, O’Brien,

575 F.3d at 584, or that his position is identical to those of other putative class

members, Lewis v. Huntington Nat’l Bank, 789 F. Supp. 2d 863, 867-68 (S.D. Ohio

2011) (Marbley, J.) (citing Pritchard v. Dent Wizard Intern. Corp., 210 F.R.D. 591,

595 (S.D. Ohio 2002)). Further, courts “do[] not generally consider the merits of the

claims, resolve factual disputes, or evaluate credibility” when considering

conditional certification. Waggoner v. U.S. Bancorp, 110 F. Supp. 3d 759, 765 (N.D.

Ohio 2015) (citing Swigart v. Fifth Third Bank, 276 F.R.D. 210, 214 (S.D. Ohio

2011)). If conditional certification is granted, “plaintiffs are permitted to solicit opt-

in notices, under court supervision, from current and former employees.” Cornell v.

World Wide Business Servs. Corp., No. 2:14-cv-27, 2015 U.S. Dist. LEXIS 148191, at

*4 (S.D. Ohio Nov. 2, 2015) (Deavers, M.J.).

       The second step, final certification, is conducted after discovery concludes. At

that point, the Court “examine[s] more closely the question of whether particular

members of the class are, in fact, similarly situated.” Comer, 454 F.3d at 547. The

court “has much more information at this point upon which to base its decision of

whether the proposed plaintiffs are similarly situated. . . .” Smyers, 2019 U.S. Dist.




                                             5
 Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 6 of 13 PAGEID #: 94




LEXIS 1815, at *3-5. Consequently, a much “stricter standard” is employed for final

certification. Comer, 454 F.3d at 547.

III.   ANALYSIS

       Plaintiff seeks conditional certification of the following class:

       All current and former hourly home health employees [home health
       aides, nurses, physical therapists, occupational therapists, and speech
       pathologists] of Defendant who worked more than 40 hours in any
       workweek during the three years preceding the filing of this Motion
       [March 31, 2021].

(ECF No. 4, PageID 38.) Plaintiff has met her modest burden under the fairly

lenient standard at the conditional certification stage. Ms. Cockrell identified a

class of employees that provide in-home healthcare, and states under penalty of

perjury that these employees were subject to a companywide policy that artificially

deflated overtime compensation. (ECF No. 4-1, ¶¶ 14-15). These employees were

regularly undercompensated and were not paid for all hours worked. (Id.).

       Defendant raises several arguments in opposition to that preliminary

determination. First, it argues that Ms. Cockrell has not provided evidence that it

has more than 50 employees. Next, it disputes that Ms. Cockrell has provided

insufficient information that the proposed class members are similarly situated to

her. And third, it claims that an investigation and audit by the Department of

Labor in 2020 precludes certification of the class. The Court will address each of

these arguments in turn.

       With regard to Defendant’s first argument, the Court assumes that its

reference to 50 employees is a reference to other federal employment statutes such



                                            6
 Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 7 of 13 PAGEID #: 95




as the Family Medical Leave Act that limit coverage to employers that employ 50 or

more individuals. See, 29 U.S.C. § 2611. There is no such limitation in the FLSA.

      Defendant’s second argument that Ms. Cockrell has provided insufficient

information that the proposed class members are similarly situated to her has two

elements: (1) that Plaintiff “believes, but does not know” how other employees were

treated and (2) that Defendant’s managing member denies the allegations in Ms.

Cockrell’s declaration. (ECF No. 7, PageID 68.) However, as to the former

argument, Defendant mischaracterizes Ms. Cockrell’s declaration in which she

states that she is “aware” of the application of Defendant’s pay policies and

practices and how they apply to other employees; “awareness” is knowledge, not

belief. 1 (ECF No. 4-1, ¶ 14.) And, as to Defendant’s latter argument, “the Court does

not resolve factual disputes, decide substantive issues on the merits, or make

credibility determinations at this stage of the proceedings.” Cowan v. Nationwide

Mut. Ins. Co., No. 2:19-cv-1225, 2019 U.S. Dist. LEXIS 164312, *18 (S.D. Ohio 2019)

(Morrison, J.) (quotations omitted); see also Hamm v. Southern Ohio Med. Ctr., 275

F. Supp. 3d 863, 876 (S.D. Ohio 2017) (Black, J.) (explaining that “the Court is not

permitted to weigh the parties’ competing evidence at this juncture”). Thus, the

Court will not resolve the factual dispute that Defendant attempts to create by

submitting a competing declaration. At this stage of the case, Ms. Cockrell’s




      1 Merriam-Webster.com defines “aware,” in relevant part, as “having or
showing realization, perception, or knowledge.” Aware, MERRIAM-WEBSTER.COM
DICTIONARY, https://www.merriam-webster.com/dictionary/aware (last visited May
10, 2021).
                                          7
 Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 8 of 13 PAGEID #: 96




declaration stating that she has personal knowledge that Defendant’s policies and

practices applied to herself and to all home health employees is sufficient to

establish that she is similarly situated to the other putative class members.

      Finally, Defendant argues that it was subject to a DOL investigation and

audit in 2020, precluding certification of the class. This argument again ignores

that we are in the conditional certification stage. Courts applying the lower

“modest” standard for certification generally decline to consider signed DOL waiver

forms, and those that do consider them typically grant conditional certification if

there are enforceability questions. Morris v. Nationwide Children’s Hospital, No.

2:20-cv-3194, 2021 WL 320740, at *4 (S.D. Ohio Feb. 1, 2021) (Morrison, J.) (citing

Fitzwater v. Cole, No. 18-00137-N, 2018 U.S. Dist. LEXIS 201253, at *9 (S.D. Ala.

Nov. 28, 2018) (“whether a potential opt-in plaintiff has waived his or her right to

seek redress under the FLSA in federal court by accepting a DOL settlement, and

whether the settlement and waiver came about through adequate DOL supervision,

are issues more appropriately addressed in a motion to dismiss and/or for summary

judgment”); Bustamante v. D.O. Prods., LLC, Civil Action No. 16-4618, 2017 U.S.

Dist. LEXIS 140744, at *12 (D. N.J. Aug. 30, 2017) (the appropriate time to consider

WH-58 waiver arguments was at the “class certification or summary judgment

stage.”); Kuperman v. ICF Int’l, No. 08-565, 2008 U.S. Dist. LEXIS 88605, at *27

(E.D. La. Oct. 31, 2008) (declining to consider Form WH-58 at the conditional

certification stage). Moreover, the FLSA violations that Ms. Cockrell complains of

continued after the alleged DOL audit in March 2020. (ECF No. 8, PageID 84-85.).



                                          8
 Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 9 of 13 PAGEID #: 97




Defendant’s final argument does not prevent Ms. Cockrell from meeting the

“modest” factual standard required for conditional certification of her proposed

class. See Morris, 2021 WL 320740, at *6-7.

       In sum, the Court determines that Ms. Cockrell has sustained her modest

burden of establishing that she is similarly situated to proposed class members. The

following class is hereby conditionally certified as a FLSA collective under § 216(b):

       All current and former hourly home health employees [home health
       aides, nurses, physical therapists, occupational therapists, and speech
       pathologists] of Defendant who worked more than 40 hours in one or
       more workweeks from March 31, 2018 to the present.

IV.    NOTICE

       A. Form of the Notice

       Conditional certification under the FLSA “does not produce a class with an

independent legal status, or join additional parties to the action.” Genesis

HealthCare Corp. v. Symczyk, 569 U.S. 66, 75 (2013). Rather, it “simply allows

the sending of court-approved written notice to employees who must then

affirmatively opt in to the litigation.” Taylor v. Pilot Corp., 697 F.App’x 854, 860

(6th Cir. 2017) (citation omitted). As such, “[o]nce a court determines that plaintiffs

have met their burden for initial class certification, the court may grant court-

authorized notice informing potential plaintiffs of their opportunity to opt into the

lawsuit.” Kucker v. Petco Animal Supplies Stores, Inc., No. 14-cv-9983 (DF), 2016

U.S. Dist. LEXIS 6416, at *26-27 (S.D. N.Y. Jan. 19, 2016)(citation

omitted). “[C]ourt-supervised notice is the preferred method for managing the

notification process for several reasons: it avoids ‘multiplicity of duplicative suits;’ it

                                             9
Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 10 of 13 PAGEID #: 98




allows the court to set deadlines to advance the disposition of an action; it furthers

the ‘wisdom and necessity for early judicial intervention’ in multi-party actions; and

it protects plaintiffs’ claims from expiring under the statute of limitations.” Lynch v.

United Servs. Auto. Assn., 491 F.Supp.2d 357, 367 (S.D. N.Y. 2007)

(quoting Hoffmann-La Roche v. Sperling, 493 U.S. 165, 171-72 (1989)).

      Once conditional certification has been granted, sending notice as soon as

possible is important in a FLSA collective action because the statute of limitations

continues to run until individuals affirmatively opt-in to the action. Struck v. PNC

Bank N.A., 931 F. Supp. 2d 842, 845 (S.D. Ohio 2013)(Marbley, J.). Court-

authorized notice of a collective action under the FLSA must be “timely, accurate,

and informative.” Id. at 172.

      Ms. Cockrell seeks approval of her proposed Notice and Consent to

Join Form, which is attached as an exhibit to her Motion. (ECF No. 4-2.) The

Notice contains basic information about the lawsuit, who may opt-in to the lawsuit,

and the timing and manner in which to do so. Id. The Consent Form states the

signatory consents to be a party plaintiff in the collective action and agrees to be

represented by the law firm of Coffman Legal, LLC. Id. The Consent Form also

specifies that the signatory understands that he or she will be bound by any

settlement reached or judgment entered in the matter. Id.

      Defendant objects to the proposed notice on two grounds. First, Defendant

argues that the proposed notice is deficient because it does not warn potential opt-in

plaintiffs that they may be responsible for Defendant’s costs in the suit. (ECF No. 7,



                                          10
Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 11 of 13 PAGEID #: 99




PageID 72.) This argument is not well founded because, as this Court has

previously found, “while it is not impossible for a prevailing defendant to win an

award of attorney’s fees, . . . the likelihood that potential opt-in plaintiffs will

eventually find themselves liable to pay Defendant’s attorney’s fees is slight, and

notifying potential opt-ins of that remote possibility may unfairly chill potential opt-

in participation than otherwise.” Headspeth v. TPUSA, No. 2:19cv-2062, 2020 WL

4577491, *2 (S.D. Ohio July 23, 2020) (Morrison, J.) (quotation omitted).

       Second, Defendant argues that the proposed notice is improper because Ms.

Cockrell can be similarly situated only to those employees who worked for

Defendant during the same time period that she did. (ECF No. 7, PageID 73.)

Defendant provides no case law in support of this argument and, in fact, the case

law supports the opposite: a plaintiff “need only show that h[er] position is similar,

not identical, to the positions held by the putative class members.” Lewis, 789 F.

Supp. 2d at 867-68 (alteration omitted); see also Comer v. Walmart Stores, Inc., 454

F.3d 544, 546-547 (6th Cir. 2006). This argument is also without merit.

       After due review, the Court determines that the Notice is accurate and

informative and therefore approves the same as well as the Consent to Join Form.

       B. Methods of Delivery

       Ms. Cockrell seeks to the Notice and Consent Form to putative collective

members via U.S. mail and e-mail. (ECF No. 4, PageID 36.) Defendant does not

object to those forms of delivery. (ECF No. 7.) The Court therefore directs Ms.




                                            11
Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 12 of 13 PAGEID #: 100




Cockrell to utilize both U.S. mail and e-mail to distribute the Notice and Consent to

Join Form.

         C. Roster of Putative Class Members

         Ms. Cockrell requests an order requiring Defendant to produce an electronic

and importable roster of current and former employees fitting the proposed class

definition within fourteen (14) days of this Order to include names, dates of

employment, positions of employment, last known mailing addresses, and last

known e-mail addresses. Defendant neither objects to this request nor indicates

that it is unable to provide the requested information within fourteen (14) days.

         Accordingly, the Court orders Defendant to produce the names, dates of

employment, positions of employment, last known mailing addresses, and last

known e-mail addresses of the putative class members to Plaintiff’s counsel in an

electronic and importable format within fourteen days of this Order.

V. CONCLUSION

         Plaintiff’s Motion for Conditional Certification and Court-Authorized Notice

(ECF No. 4) is GRANTED. The Court hereby conditionally certifies the following

class:

         All current and former hourly home health employees [home health
         aides, nurses, physical therapists, occupational therapists, and speech
         pathologists] of Defendant who worked more than 40 hours in one or
         more workweeks from March 31, 2018 to the present.

         Defendants are ORDERED to provide Ms. Cockrell, within fourteen (14)

days of this Opinion & Order, a roster of all potential opt-in plaintiffs that includes




                                           12
Case: 2:21-cv-00346-SDM-KAJ Doc #: 9 Filed: 05/10/21 Page: 13 of 13 PAGEID #: 101




their names, dates of employment, positions of employment, last known mailing

addresses, and last known e-mail addresses.

      The Notice and Consent to Join Form shall be sent to the potential opt-

in plaintiffs within seven (7) days of receipt of the roster using their home and

e-mail addresses.

      IT IS SO ORDERED.

                                        /s/Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE




                                          13
